Citation Nr: 0529975	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-36 622	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) with recurrent 
depression, from April 17, 2002 to July 22, 2004.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU), prior to July 23, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1970. 

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for PTSD with 
recurrent depression and assigned an initial 30 percent 
rating retroactively effective from April 17, 2002.  The 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In May 2004, to support her claim, the veteran testified at a 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the proceeding is of record.  

The Board remanded the case to the RO in September 2004, 
noting that during her recent hearing the veteran had raised 
an informal claim for a TDIU, on the basis of her service-
connected psychiatric disability.  The Board also determined 
this additional claim was inextricably intertwined with her 
claim for a higher initial rating for her PTSD.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  So the Board 
remanded these claims to the RO via the Appeals Management 
Center (AMC) for additional evidentiary development and 
consideration.  

In a June 2005 rating action, while the case was on remand, 
the RO granted a higher rating of 100 percent for the PTSD 
with recurrent depression, but with a different effective 
date of July 23, 2004, than the prior rating.  That same 
month, the AMC issued a supplemental statement of the case 
(SSOC) continuing the 30 percent initial rating for this 
condition for the immediately preceding period from 
April 17, 2002 to July 22, 2004.  The RO also denied a TDIU 
prior to July 23, 2004 (i.e., the time period for which a 
TDIU was available under 38 C.F.R. § 4.16, given the total 
schedular evaluation assigned as of July 23, 2004).  The AMC 
then returned the case to the Board for further appellate 
review.

Unfortunately, for the reasons indicated below, this case 
again must be remanded to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on her part.


REMAND

As alluded to, the veteran now has a 100 percent schedular 
rating for her PTSD, effective July 23, 2004.  But there 
remains for consideration whether she also is entitled to an 
initial rating higher than 30 percent for this condition for 
the immediately preceding period - from April 17, 2002 to 
July 22, 2004.  Also still at issue is whether she is 
entitled to a TDIU during this immediately preceding period.  
She cannot concurrently have a 100 percent schedular rating 
and a TDIU, so only the period prior to when she received her 
100 percent schedular rating for the PTSD with recurrent 
depression need be considered.  38 C.F.R. § 4.16(a); 
VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  But to 
make these determinations and decide this appeal, further 
development of the evidence is needed.

As previously noted, the veteran's appeal for a TDIU is 
inextricably intertwined with her claim for a higher initial 
rating for her PTSD with recurrent depression.  Therefore, 
the RO must undertake all necessary development of the 
evidence and then adjudication of the claim for a TDIU before 
further adjudicating the claim for a higher rating for the 
PTSD during the pertinent time period in question.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).



In the September 2004 remand, the Board observed that the 
evidence of record did not include adequate medical findings 
to properly evaluate the veteran's PTSD with recurrent 
depression, as well as her claim for a TDIU.  Thus, the Board 
determined that further examination of her was necessary.  In 
particular, it was noted that there was insufficient 
information as to the extent of any occupational impairment 
due to her service-connected psychiatric disability.  In this 
regard, the medical evidence did not conclusively show 
whether impairment due to PTSD and depression was so severe 
that it was impossible for her to secure and maintain a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  An April 2003 VA 
psychologist in connection with a prior examination had 
indicated that the veteran suffered from serious symptoms 
with social and occupational impairment.  An April 2003 
outpatient treatment note from the same psychologist states 
the veteran was not then considered employable, however, a 
psychiatrist's report dated that month indicates that she was 
unable to work due to physical problems (as opposed to 
psychiatric illness).  The Board accordingly requested that, 
on remand, the VA examiner provide, amongst other findings 
responsive to the applicable criteria, an opinion as to 
whether the service-connected PTSD with depression was of 
sufficient severity to render the veteran unable to obtain 
and retain substantially gainful employment.  

The veteran underwent examination again in December 2004, by 
the same psychologist that conducted the previous 
examination.  The diagnosis was PTSD with recurrent major 
depression, and a Global Assessment of Functioning (GAF) 
score of 48 was assigned.  The examiner indicated the veteran 
had major impairment in social and occupational functioning 
due to her psychiatric disability, but did not directly 
address or otherwise provide information addressing her 
capacity for substantially gainful employment.  The GAF score 
is a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) 
(DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).



According to DSM-IV, a GAF score of 48 suggest, for example, 
the veteran is unable to keep a job.  Additionally, in 
assigning the GAF score, the VA examiner did not characterize 
the appropriate score annually between April 17, 2002 
(the effective date of the grant of service connection for 
PTSD) and the present, another finding the Board had 
identified in its remand request, which would have helped to 
document any progression in the status of the veteran's 
employability.

The above findings still do not provide adequate information 
regarding the issue of the veteran's employability, including 
for the timeframe from April 2002 up until the present.  So a 
remand is necessary to obtain a medical opinion concerning 
this.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:
	
1.	If possible, have the psychologist 
who examined the veteran in December 
2004 submit an addendum to that 
evaluation.  Specifically, the 
psychologist is asked to again review 
the relevant evidence in this case and 
provide an opinion with regard to 
whether the veteran is incapable of 
securing and maintaining substantially 
gainful employment due to her service-
connected PTSD with recurrent 
depression.  In offering this opinion 
the examiner must consider the degree 
of interference with ordinary 
activities, including capacity for 
employment, caused solely by the 
veteran's service-connected psychiatric 
disability, as distinguished from any 
nonservice-connected physical 
condition.  Additionally, if it is 
determined the veteran is indeed 
incapable of obtaining or retaining 
substantially gainful employment, 
the examiner should state the 
approximate date of onset of such 
occupational impairment.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from a 
psychologist/psychiatrist equally 
qualified to make this determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims folder 
for the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand. The examiner must note 
in the addendum that he or she has 
reviewed the claims file.

2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Then readjudicate the veteran's 
claims for an initial rating higher 
than 30 percent for her PTSD 
with recurrent depression from April 
17, 2002 to July 22, 2004, and for a 
TDIU prior to July 23, 2004, in light 
of the additional evidence obtained.  
If the claims are not granted to her 
satisfaction, prepare an SSOC and send 
it to her and her representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

